Case 2:20-cv-10627-KM-ESK Document 12 Filed 10/02/20 Page 1 of 3 PageID: 89




Steven L. Penaro
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
steve.penaro@alston.com

Counsel for Defendants

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                            )
 MedWell LLC, a limited liability company   )
                                            )
         Plaintiff,                         )
                                            )
 v.                                         )
                                            )   Case No. 2:20-cv-10627-KM-ESK
 CIGNA Corporation; CIGNA Health and        )
 Life Insurance Company; CIGNA              )
 Healthcare of New Jersey, Inc.;            )   Document Filed Electronically
 Connecticut General Life Insurance         )
 Company; John Does and Jane Does 1-20;     )   NOTICE OF MOTION FOR
 and XYZ Corporations and ABC               )   PRO HAC VICE ADMISSION OF
 Partnerships 1-20,                         )   KELSEY L. KINGSBERY
                                            )
         Defendants.                        )



TO:     Christopher Salloum
        SARMASTI PLLC
        Fairfield Commons
        271 U.S. Highway 46 West, Suite A205
        Fairfield, NJ 07004
        chris@sarmastipllc.com
        Attorneys for Plaintiff MedWell LLC

        PLEASE TAKE NOTICE that on November 9, 2020, at 9 a.m., or as soon thereafter as

counsel may be heard, pursuant to L. Civ. R. 101(c), the undersigned attorney for Defendants

Cigna Corporation, Cigna Health and Life Insurance Company, Cigna Healthcare of New Jersey,




LEGAL02/40029871v1
Case 2:20-cv-10627-KM-ESK Document 12 Filed 10/02/20 Page 2 of 3 PageID: 90




Inc., and Connecticut General Life Insurance Company (together, “Cigna” or “Defendants”), shall

move before the United States District Court, District of New Jersey, Martin Luther King Building

& U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101, for an Order admitting Kelsey L.

Kingsbery, Esq. to appear pro hac vice in the above-captioned action.

        PLEASE TAKE FURTHER NOTICE that is support of said application, the Defendants

shall rely on the accompanying declarations of Kelsey L. Kingsbery, Esq. and Steven L. Penaro,

Esq. Oral argument is requested if opposition to this motion is filed. A proposed form of Order

is also attached hereto.




                                               2
LEGAL02/40029871v1
Case 2:20-cv-10627-KM-ESK Document 12 Filed 10/02/20 Page 3 of 3 PageID: 91




                          LOCAL CIVIL RULE 7.1 STATEMENT

        The undersigned hereby certifies that, to the best of his knowledge, no brief or

memorandum of law is necessary in support of the within motion as the issues raised thereby

involve no complicated issues of law.



Dated: October 2, 2020

                                          /s/ Steven L. Penaro
                                          STEVEN L. PENARO
                                          ALSTON & BIRD LLP
                                          90 Park Avenue
                                          New York, NY 10016
                                          Telephone: (212) 210-9400
                                          Facsimile: (212) 210-9444
                                          steven.penaro@alston.com

                                          Counsel for Defendants




                                            3
LEGAL02/40029871v1
